Title: From Thomas S. Winthrop to Thomas Boylston Adams, 5 July 1826
From: Winthrop, Thomas S.
To: Adams, Thomas Boylston


				
					Sir,
					Boston July 5th. 1826.
				
				Your Letter of this Morning, announcing the death of your venerable Father, was just now delivered to me. I beg leave to offer to you, & to the family, my most sincere sympathy & condolence on this mournful occasion. Frankly to your request I will do myself the honour to assist, as a Pallbearer, in the funeral obsequies to be performed on Friday Evening next.With great respect, I am, / Sir, / yr. obedt. hble Servt.
				
					Thos. S. Winthrop
				
				
			